 

Exhibit 10.9

LUMENTUM HOLDINGS INC.

2015 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

 

 

Grantee’s Name and Address:

 

 

Grant Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Grant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of Option:

 

Non-Qualified Stock Option

 

 

 

 

 

 

 

 

 

 

 

 

 

Expiration Date:

 

 

 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock (the “Option”), subject to the terms and conditions of this Notice of
Stock Option Grant (the “Notice”), the Lumentum Holdings Inc. 2015 Equity
Incentive Plan, as amended from time to time (the “Plan”) and the Stock Option
Grant Agreement (the “Option Agreement”) attached hereto, as follows.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Notice.

 

 

 

Total Number of

 

 

 

 

Shares subject to the Option:                                  

 

Exercise Price per Share:

$                        

 

 

 

 

 

 

 

Vesting Commencement Date:                               

 

Total Exercise Price:

$                        

 

Vesting Schedule:

Subject to Grantee’s Continuous Active Service and other provisions and
limitations set forth in this Notice, the Option Agreement and the Plan, the
Option may be exercised, in whole or in part, in accordance with the following
schedule:

[VESTING SCHEDULE]

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

Lumentum Holdings Inc.,

a Delaware corporation

By:

 

 

 

Title:

 

 

 

By signing below or by electronic acceptance or authentication in a form
authorized by the Company, the Grantee acknowledges that copies of this Notice,
the Option Agreement, the Plan and the prospectus for the Plan prepared in
connection with the registration of the shares issuable pursuant to the Option
with the Securities and Exchange Commission have been provided to the Grantee or
made available to the Grantee on the Company’s internal website or a website of
the Company’s third party plan administrator and may be viewed and printed by
the Grantee for attachment to the Grantee’s copy of this Notice.  The Grantee
represents that he or she is familiar with the terms and provisions of this
Notice, the Option Agreement and the Plan, and hereby accepts the Option subject
to all of their terms and conditions.  The Grantee has had an opportunity to
obtain the advice of counsel prior to executing this Notice and fully
understands all provisions of this Notice, the Option Agreement and the
Plan.  The Grantee hereby agrees that all disputes arising out of or relating to
this Notice, the Option Agreement or the Plan shall be resolved in accordance
with Section 13 of the Option Agreement.  The Grantee further agrees to notify
the Company upon any change in the residence address indicated in this Notice.

 

Dated:

 

 

Signed:

 

 

 

 

 

 

Grantee

 

 

 

--------------------------------------------------------------------------------

 

LUMENTUM HOLDINGS INC. 2015 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT AGREEMENT

1. Grant of Option.  Lumentum Holdings Inc., a Delaware corporation (the
“Company”), hereby grants to the Grantee named in the Notice of Stock Option
Grant (the “Notice”), an option (the “Option”) to purchase the Total Number of
Shares of Stock subject to the Option (the “Shares”) set forth in the Notice, at
the Exercise Price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms and provisions of the Notice, this Stock Option Award
Agreement (the “Option Agreement”) and the Company’s 2015 Equity Incentive Plan,
as amended from time to time (the “Plan”), which is incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Option Agreement.

2. Exercise of Option.

(a) Right to Exercise.  The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement.  The Option shall
be subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction.  In no event shall the Company issue fractional Shares.

(b) Leave of Absence.  During any authorized leave of absence, the vesting of
the Option as provided in the Vesting Schedule shall continue, unless otherwise
determined by the Administrator in advance of the commencement of such leave of
absence.

(c) Change in Status.  In the event the Grantee ceases to be a bona fide
Employee, vesting of the Option shall continue if and only to the extent
determined by the Administrator as of such change in status.

(d) Post Termination Exercise Period.  The “Post-Termination Exercise Period”
shall be ninety (90) days from the Termination Date as defined in Section 5,
below.

(e) Method of Exercise.  The Option shall be exercisable only by delivery of an
Exercise Notice in the form determined by the Administrator from time to time
which shall state the election to exercise the Option, the whole number of
Shares for which the Option is being exercised, such other representations and
agreements as to the holder’s investment intent with respect to such Shares and
such other provisions as may be required by the Administrator.  The Exercise
Notice shall be signed by the Grantee and shall be delivered in person, by
certified mail, or by such other method as determined from time to time by the
Administrator to the Company accompanied by payment of the Exercise Price.  The
Option shall be deemed to be exercised upon receipt by the Company of such
written notice accompanied by the Exercise Price, which, to the extent selected,
shall be deemed to be satisfied by use of the broker-dealer sale and remittance
procedure to pay the Exercise Price provided in Section 3(d), below.

3. Method of Payment.  Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not violate any Applicable Law and,
provided further, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

(a) cash;

(b) check;

(c) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require (including withholding
of Shares otherwise deliverable upon exercise of the Option) which have a fair
market value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised (but only
to the extent that such exercise of the Option would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price);
or

(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide instructions to a Company designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased Shares and (ii) shall provide directives to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction.

2

--------------------------------------------------------------------------------

 

4. Taxes.

(a) Generally.  The Grantee is ultimately liable and responsible for all taxes
owed by the Grantee in connection with the Option, regardless of any action the
Company or any Affiliate takes with respect to any tax withholding obligations
that arise in connection with the Option.  Neither the Company nor any Affiliate
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, vesting or exercise of the Option or
the subsequent sale of Shares issuable pursuant to the Option.  The Company and
its Affiliates do not commit and are under no obligation to structure the Option
to reduce or eliminate the Grantee’s tax liability.  No Shares will be delivered
to the Grantee or other person pursuant to the exercise of the Option until the
Grantee or other person has made arrangements acceptable to the Administrator
for the satisfaction of applicable income tax, employment tax, and social
security tax withholding obligations.  Upon exercise of the Option, the Company
or the Grantee’s employer may offset or withhold (from any amount owed by the
Company or the Grantee’s employer to the Grantee) or collect from the Grantee or
other person an amount sufficient to satisfy such tax obligations and/or the
employer’s withholding obligations.

(b) Payment of Withholding Taxes.  Prior to any event in connection with the
Option (e.g., exercise of the Option) that the Company determines may result in
any tax withholding obligation, whether U.S., federal, state or local, or
non-U.S., including any employment tax obligation (the “Tax Withholding
Obligation”), the Grantee must arrange for the satisfaction of the minimum
amount of such Tax Withholding Obligation in a manner acceptable to the Company.

(i) By Sale of Shares.  Unless the Grantee determines (or is required) to
satisfy the Tax Withholding Obligation by some other means in accordance with
clause (ii) or clause (iii) below, the Grantee’s acceptance of this Award
constitutes the Grantee’s instruction and authorization to the Company and any
brokerage firm determined acceptable to the Company for such purpose to sell on
the Grantee’s behalf a whole number of Shares from those Shares issuable to the
Grantee as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy the minimum applicable Tax Withholding Obligation.  Such
Shares will be sold on the day such Tax Withholding Obligation arises or as soon
thereafter as practicable.  The Grantee will be responsible for all broker’s
fees and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale.  To the extent the proceeds of such sale exceed the Grantee’s minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee.  The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum
Tax Withholding Obligation.  Accordingly, the Grantee agrees to pay to the
Company or any Affiliate as soon as practicable, including through additional
payroll withholding, any amount of the Tax Withholding Obligation that is not
satisfied by the sale of Shares described above.

(ii) By Withholding Shares.  The Company shall have the right, but not the
obligation, to require the Grantee to satisfy all or any portion of the Tax
Withholding Obligation by deducting from the Shares otherwise deliverable to the
Grantee upon exercise of the Option a number of whole Shares having a fair
market value, as determined by the Company as of the date on which the Tax
Withholding Obligations arises, not in excess of the amount of such Tax
Withholding Obligation determined by the applicable minimum statutory
withholding rates if required to avoid liability classification of the Award
under generally accepted accounting principles in the United States.

(iii) By Check, Wire Transfer or Other Means.  Only if permitted by the
Administrator, at  any time not less than five (5) business days before any Tax
Withholding Obligation arises, the Grantee may elect to satisfy the Grantee’s
Tax Withholding Obligation by delivering to the Company an amount that the
Company determines is sufficient to satisfy the Tax Withholding Obligation by
(x) wire transfer to such account as the Company may direct, (y) delivery of a
certified check payable to the Company, or (z) such other means as specified
from time to time by the Administrator.

(c) Grantee Acknowledgment.  The Grantee acknowledges that the exercise of the
Option, the holding of Shares subsequent to exercise and the disposition of any
such Shares have significant tax consequences.  The Grantee further acknowledges
that satisfaction of all tax obligations applicable to the Grantee’s
participation in the Plan is the sole responsibility of the Grantee.  The
Company cannot provide any advice to the Grantee with respect his or her
personal income tax obligations.  The Grantee should consult with his or her own
tax advisor before the exercise of the Option and before the disposition of any
Shares acquired upon exercise of the Option.

5. Restrictions on Exercise.  The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws.

6. Termination of Continuous Active Service.  In the event the Grantee’s
Continuous Active Service terminates, the Grantee may, to the extent otherwise
so entitled at the date of such termination (the “Termination Date”), exercise
the Option as to the vested Shares during the Post-Termination Exercise
Period.  In no event shall the Option be exercised later than the Expiration
Date set forth in the Notice.  Except as provided in Sections 7 and 8 below, to
the extent that the Grantee is not entitled to exercise the Option on the

3

--------------------------------------------------------------------------------

 

Termination Date (i.e., the unvested Shares), or if the Grantee does not
exercise the Option within the Post-Termination Exercise Period and prior to the
Expiration Date, the Option shall terminate.

7. Disability of Grantee.  In the event the Grantee’s Continuous Active Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months from the Termination Date (and in no event later than
the Expiration Date), exercise the Option to the extent he or she was otherwise
entitled to exercise it on the Termination Date.  To the extent that the Grantee
is not entitled to exercise the Option on the Termination Date, or if the
Grantee does not exercise the Option to the extent so entitled within the time
specified herein, the Option shall terminate.

8. Death of Grantee.  In the event of the termination of the Grantee’s
Continuous Active Service as a result of his or her death, or in the event of
the Grantee’s death during the Post-Termination Exercise Period or during the
twelve (12) month period following the Grantee’s termination of Continuous
Active Service as a result of his or her Disability, the Grantee’s estate, or a
person who acquired the right to exercise the Option by bequest or inheritance,
may exercise the Option, but only to the extent the Grantee could exercise the
Option at the Termination Date, within twelve (12) months from the date of death
(but in no event later than the Expiration Date).  To the extent that the
Grantee is not entitled to exercise the Option on the date of death, or if the
Option is not exercised to the extent so entitled within the time specified
herein, the Option shall terminate.

9. Non-Transferability of Option.  The Option may not be transferred in any
manner other than by will and by the laws of descent and distribution and may be
exercised during the lifetime of the Grantee only by the Grantee (or in the case
of the Grantee’s legal incapacity, by the Grantee’s legal representative or by
the person acting as attorney-in-fact for the Grantee under a durable general
power of attorney).  The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.

10. Term of Option.  The Option may be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.

11. Entire Agreement: Governing Law.  The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan and this Option Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties.  The Notice, the Plan and this Option Agreement are to be construed
in accordance with and governed by the internal laws of the State of California
(as permitted by Section 1646.5 of the California Civil Code, or any similar
successor provision) without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties.  Should
any provision of the Notice, the Plan or this Option Agreement be determined by
a court of law to be illegal or unenforceable, such provision shall be enforced
to the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.  Notwithstanding any provision of
this Option Agreement or the Plan to the contrary, the Administrator may amend
this Agreement, either retroactively or prospectively, without the consent of
the Grantee, if the Administrator determines in its discretion that such
amendment is required or advisable for this Option Agreement and the Option to
satisfy or comply with or meet the requirements of Code Section 409A so that no
additional tax under Code Section 409A is applied to this Award.  However, the
Company has not obtained a tax ruling or other confirmation from the Internal
Revenue Service with regard to the application of Code Section 409A to the
Option, and the Company does not represent or warrant that this Option Agreement
will avoid adverse tax consequences to the Grantee, including as a result of the
application of Code Section 409A to the Award.

12. Headings.  The captions used in this Option Agreement are inserted for
convenience and shall not be deemed a part of the Option for construction or
interpretation.

13. Dispute Resolution  The provisions of this Section 13 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Option Agreement.  The Company, the Grantee, and the Grantee’s
successors (the “parties”) shall attempt in good faith to resolve any disputes
arising out of or relating to the Notice, the Plan and this Option Agreement by
negotiation between individuals who have authority to settle the
controversy.  Negotiations shall be commenced by either party by notice of a
written statement of the party’s position and the name and title of the
individual who will represent the party.  Within thirty (30) days of the written
notification, the parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute.  If the dispute has not been resolved by negotiation, the parties agree
that any suit, action, or proceeding arising out of or relating to the Notice,
the Plan or this Option Agreement shall be brought in the United States District
Court for the Northern District of California (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a California state
court in the County of Santa Clara) and that the parties shall submit to the
jurisdiction of such court.  The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit,

4

--------------------------------------------------------------------------------

 

action or proceeding brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE
ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING.  If any one or more provisions of this Section 13 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

14. Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.

15. No Effect on Terms of Service.  The shares subject to the option shall vest,
if at all, only during the period of the Grantee’s Continuous Active Service
(not through the act of being hired, being granted the option or acquiring
shares hereunder) and the Option has been granted as an inducement for the
Grantee to remain in such Continuous Active Service and as an incentive for
increased efforts on behalf of the Company and its Affiliates by the Grantee
during the period of his or her Continuous Active Service.  Nothing in the
Notice, the Option Agreement, or the Plan shall confer upon the Grantee any
right with respect to future option grants or continuation of Grantee’s
Continuous Active Service, nor shall it interfere in any way with the Grantee’s
right or the right of the Grantee’s employer to terminate Grantee’s Continuous
Active Service, with or without cause, and with or without notice.  Unless the
Grantee has a written employment agreement with the Company to the contrary, the
Grantee’s employment status is at will.  This Option shall not, under any
circumstances, be considered or taken into account for purposes of calculation
of severance payments in those jurisdictions requiring such payments upon
termination of employment.  The Grantee shall not have and waives any and all
rights to compensation or damages as a result of the termination of the
Grantee’s employment with the Company or the Grantee’s employer for any reason
whatsoever, insofar as those rights result or may result from (i) the loss or
diminution in value of such rights or entitlements or claimed rights or
entitlements under the Plan, or (ii) the Grantee’s ceasing to be entitled to any
purchase rights or shares or any other rights under the Plan.

16. Personal Data. The Grantee understands that the Company and its subsidiaries
hold certain personal information about the Grantee for the purpose of managing
and administering the Plan, including: name, home address and telephone number,
date of birth, social fiscal number, compensation, nationality, job title, any
shares of stock held in the Company, details of all option grants or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor (collectively, "Data”). The Grantee
understands that the Company and/or its subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Grantee’s participation in the Plan, and that the Company
and/or any of its subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, the United States and/or Canada. The Grantee consents to the collection,
use and transfer of Data and authorizes these recipients to receive, possess,
use, retain and transfer Data, in electronic or other form, as may be required
for: (i) the administration of the Plan; and (ii) the implementation,
administration and management of the Grantee’s participation in the Plan,
including any requisite transfer to a broker or any other third party with whom
the Grantee may elect to deposit any shares of stock acquired upon exercise of
the Option or any portion thereof and/or the subsequent holding of shares of
stock on the Grantee’s behalf.

17. Documents in English.  The Plan documents, including this Agreement, are in
English, and if the Grantee requires a translation of the documents into a
language other than English, Grantee will be responsible for arranging for
accurate translations.  If the documents are translated into a language other
than English and if the translated versions are different front the English
versions, the English versions will take precedence.

END OF AGREEMENT

5